  Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 1 of 9 PageID #: 76



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

CALVIN D. WILLIAMS,

                   Plaintiff,

             V.                        : Civil Action No. 19-2306-RGA

CHRISTOPHER S. SONTCHI , et al. ,

                   Defendants.


Calvin D. Williams, Hamtramck, Michigan.   Pro Se Plaintiff.




                                MEMORANDUM OPINION




April 24, 2020
Wilmington , Delaware
  Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 2 of 9 PageID #: 77



/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Calvin D. Williams , who appears prose and has been granted leave to

proceed in forma pauperis, filed this action on December 19, 2019, alleging civil rights

violations by federal and state officials .    (0 .1. 2).   He asserts jurisdiction by reason of a

federal question.   He has filed a request for counsel , motions to amend , and a motion

to change venue.     (0 .1. 4, 5, 8, 9) .   I will review and screen the Complaint under 28

U.S.C. § 1915(e)(2)(B).

                                            BACKGROUND

       The complaint stems from actions taken by Defendants Chief United States

Bankruptcy Judge Christopher S. Sontchi and Samson Resources Corporation in a

Chapter 11 bankruptcy action , Case No. 15-11934-CSS (Del. Bankr.), filed in the United

States Bankruptcy Court for the District of Delaware. Plaintiff filed two bankruptcy

appeals in this Court, Civ. No. 16-1124-RGA and Civ. No. 18-084-RGA related to Case

No. 15-11934-CSS. I dismissed the appeal in 16-1124-RGA as untimely on August 30,

2017, see Civ. No. 16-1124-RGA at 0 .1. 60 , 61) , and on April 12, 2018 , the dismissal

was affirmed on appeal , see id. at 0 .1. 83-1 . The second appeal brought by Plaintiff

concerned the denial of his proof of claim in the bankruptcy case and , on September 27 ,

2018 , I affirmed the Bankruptcy Court's claim objection order. See Civ. No. 18-084-

RGA at 0 .1. 28 , 29 . Plaintiff appealed , and the judgment was affirmed on October 4,

2019. Id. at 0.1. 37-2 .

       In the instant Complaint, Plaintiff alleges unconstitutional acts occurred during

the bankruptcy proceedings on June 27 , 2016 , and July 11 , 2016. (0.1. 2 at 7-8) . He


                                                  1
    Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 3 of 9 PageID #: 78



alleges that Judge Sontchi , who is sued in his official capacity (0.1. 2 at 3 of 13),

violated the Fifth and Fourteenth Amendments to the United States Constitution ,

Federal Rules of Civil Procedure 46 and 27(3) , and Judicial Canons 1-3 when he

"ignored/disregarded/ omitted/tossed out [Plaintiffs] case-winning evidence. " (Id. at 6,

8, 10). He alleges Defendant Samson Resources Corporation, which is sued in

individual and official capacities, submitted fraudulent material during the bankruptcy

hearing.     (Id. at 6).

          Plaintiff explains that an evidentiary hearing in the bankruptcy proceeding took

place on June 8, 2016 and , at that time, Samson Resources submitted fraudulent

material.     (Id. at 6, 10).   Plaintiff alleges that he exposed the fraudulent material and

forwarded it to the Court.       (Id. at 6).   Plaintiff alleges that after evidence of an expired

lease and servitudes was submitted , Judge Sontchi ordered Samson Resources to

produce a valid lease or settle the case with Plaintiff.        (Id. at 10).   Plaintiff alleges that

the filing was docketed on June 29, 2016 , given Docket Item 1104 in the underlying

bankruptcy matter, and docketed as an objection to the Bankruptcy Court's June 8,

2016 Order.1 (Id. at 6).        Liberally construing the Complaint, Plaintiff seems to allege

that Judge Sontchi ignored the evidence.2

          For relief Plaintiff asks , "follow original order and make Samson settle." (D .I. 2

at 10).



1 On June 8, 2016, the Bankruptcy Court entered an order overruling Plaintiffs
objection and approving Samson Resources' sale motion with respect to assets.                   See
Civ. No. 18-084-RGA, D.I. 28 at 5.

2
  The Bankruptcy Court ruled there was a valid lease. See Civ. No. 18-084-RGA, at D.I.
28 , at 5.
                                          2
  Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 4 of 9 PageID #: 79



                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted , or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 , 452 (3d

Cir. 2013) ; see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions).       The Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008) .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams, 490 U.S. 319, 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke , 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772 , 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir. 1999). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must grant

Plaintiff leave to amend his complaint unless amendment would be inequitable or futile .

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       Plaintiff proceeds prose and , therefore, his pleading is liberally construed and his

amended complaint, "however inartfully pleaded , must be held to less stringent
                                               3
  Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 5 of 9 PageID #: 80



standards than formal pleadings drafted by lawyers. " Erickson v. Pardus , 551 U.S. 89 ,

94 (2007).   Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting

the well-pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations "could not raise a

claim of entitlement to relief. " Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007).

"Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a

cause of action ."' Davis v. Abington Mem 'I Hosp., 765 F.3d 236 , 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555) . In addition , a plaintiff must plead facts sufficient to

show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S.

10 (2014) . A complaint may not be dismissed , however, for imperfect statements of

the legal theory supporting the claim asserted . See id. at 11 .

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim.   See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir.

2016) ; Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) .      Deciding

whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.

                                       DISCUSSION

       Statute of Limitations.    The Bivens claim and any 42 U.S.C. § 1983 claim are



                                             4
    Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 6 of 9 PageID #: 81



time-barred. 3 Both civil rights actions are governed by Delaware's two-year statute of

limitations.   See 10 Del. C. § 8119; Johnson v. Cullen , 925 F. Supp. 244 , 248 (D. Del.

1996). "A Bivens claim , like a claim pursuant to 42 U.S.C. § 1983, is characterized as

a personal-injury claim and thus is governed by the applicable state's statute of

limitations for personal-injury claims."   Wilson v. United States Gov't, 735 F. App'x 50 ,

52 n.1 (3d Cir. 2018) (internal quotations and citations omitted) . These civil rights

claims accrue "when the plaintiff knew or should have known of the injury upon which its

action is based ." See, e.g., Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d

Cir. 1998).    Plaintiff states that he "exposed" to the Court the "fraudulent material"

submitted at the evidentiary hearing on June 8, 2016 , so that's the date when the

statute of limitations began to run . He also references Bankruptcy Docket Item 1104,

which was a pleading filed on June 29, 2016 , in which he alleged, "It appears that

someone has LIED and manipulated the facts and distorted them . For lack of a better

term it looks like Samson has bamboozled this Honorable Court .. . . [T]hey still do not

hold a valid lease and never did." In re Samson Resources Corp., Case No. 15-11934



3 A claim against a federal defendant is governed by Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics , 403 U.S. 388, 389 (1971 ). In Bivens, the
Supreme Court created a federal tort counterpart to the remedy created by 42 U.S.C.
§ 1983 as it applies to federal officers. The Bivens claim is brought against Bankruptcy
Judge Sontchi. Not only is the Bivens claim time-barred , Judge Sontchi is immune
from suit by reason of judicial immunity. See Capogrosso v. The Supreme Court of
New Jersey, 588 F.3d 180, 184 (3d Cir. 2009) ("A judicial officer in the performance of
his duties has absolute immunity from suit and will not be liable for his judicial acts. ").
When bringing a § 1983 claim , a plaintiff must allege that some person has deprived him
of a federal right, and that the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988) . There are no allegations that either
Defendant is a state actor.


                                               5
    Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 7 of 9 PageID #: 82



(CSS) , D.I. 1104 at 1 (D. Del. Bankr. June 29 , 2016) .

       To the extent Plaintiff raises a fraud claim against Samson Resources,4 in

Delaware, claims based in fraud are subject to a three-year statute of limitations.       Jeter

v. RevolutionWear, Inc., 2016 WL 3947951 , at *9 (Del. Ch. July 19, 2016) (citing 10 Del.

C. § 8106).   Generally, "the cause of action accrues at the time of the alleged wrongful

act, even if the plaintiff is ignorant of the cause of action. " Seiden v. Kaneko, 2015 WL

7289338, at *7 (Del. Ch . Nov. 3, 2015) (citations omitted).

       The statute of limitations is an affirmative defense that generally must be raised

by the defendant, and it is waived if not properly raised.     See Benak ex rel. Alliance

Premier Growth Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir.

2006) ; Fassett v. Delta Kappa Epsilon , 807 F.2d 1150, 1167 (3d Cir. 1986).        "Although

the statute of limitations is an affirmative defense , sua sponte dismissal is appropriate

when 'the defense is obvious from the face of the complaint and no further factual

record is required to be developed ."'   Davis v. Gauby, 408 F. App'x 524, 526 (3d Cir.

2010) (quoting Fogle v. Pierson , 435 F.3d 1252, 1258 (10th Cir. 2006)) . A district court

may dismiss a time-barred complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Complaint alleges the events giving rise to his claim occurred on June 27 ,

2016 and July 11 , 2016.   (See D.I. 2 at 7-8).   Plaintiff did not file his Complaint until

December 19, 2019 . Hence, it is evident from the face of the Complaint that all claims

that accrued prior to December 19, 2017 (this includes the civil rights claims) are barred




4
 Samson Resources is not a state actor. Therefore , the Court liberally construes the
Complaint as ra ising a fraud claim against it.
                                              6
    Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 8 of 9 PageID #: 83



by the two-year limitations period , and all claims that accrued prior to December 19,

2016 (this includes the fraud claim) are barred by the three-year limitations period.

Because Plaintiff's claims are time-barred the Court will dismiss these claims as legally

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Federal Rules of Civil Procedure . The Complaint also alleges that Judge

Sontchi violated the Rules 27(3) and 46 of the Federal Rules of Civil Procedure. The

Federal Rules of Civil Procedure do not create a private cause of action . See Digene

Corp. v. Ventana Med. Systems, Inc. , 476 F. Supp. 2d 444 , 452 (D . Del. 2007) . The

claims will be dismissed as frivolous .

       Canons . Finally, the Complaint alleges that Judge Sontchi violated "Canons" 1-

3. (D.I. 2 at 6, 8, 10).   Presumably Plaintiff refers to the Code of Conduct for United

States Judges. There is no private right of action for violations of the Judicial Code.

See Caldwell v. Obama, 6 F. Supp. 3d 31, 44 n.8 (D.D.C. 2013); Church of Scientology

Int'/ v. Kolts, 846 F. Supp. 882 (C .D. Cal. 1994).

                                       CONCLUSION

       For the above reasons , the Court will :   (1) dismiss all pending motions as moot

(D.I. 4, 5, 8, 9) ;5 and (2) dismiss the Complaint as time-barred and legally frivolous

pursuant to 28 U.S.C. §1915(e)(2)(B)(i) .




5
  Two of Plaintiff's motions request leave to amend to add bankruptcy, district, and circuit
judges, all of whom , it appears , did not rule in Plaintiff's favor in the related bankruptcy
proceeding and appeals to the district and appellate courts. Every proposed additional
defendant, like Judge Sontchi , is immune from suit by reason of judicial immunity. See
footnote 3.
                                               7
  Case 1:19-cv-02306-RGA Document 11 Filed 04/24/20 Page 9 of 9 PageID #: 84



       The Court finds amendment futile. Plaintiff's allegations are inconsistent with any

theory that the statute of limitations could be tolled due to lack of knowledge on his part.

      An appropriate order will be entered.




                                              8
